Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-21-2007

Shardar v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 06-1238




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Shardar v. Atty Gen USA" (2007). 2007 Decisions. Paper 4.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/4


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                      PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 06-1238


                           MOHAMMAD ARIF SHARDAR,

                                                Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES,

                                                Respondent


                        On Petition for Review of an Order of
                          The Board of Immigration Appeals
                     Immigration Judge: Honorable Annie S. Garcy
                                  (No. A72-779-408)


                                 Argued July 10, 2007

                    Before: RENDELL and AMBRO, Circuit Judges,
                              SHAPIRO,* District Judge
                          (Opinion filed September 19, 2007)

Alan M. Strauss, Esquire (Argued)
Law Office of Stanley H. Wallenstein
41–43 Beekman Street, 3rd Floor
New York, NY 10038

       Counsel for Petitioner



   *
   Honorable Norma L. Shapiro, Senior District Judge for the Eastern District of
Pennsylvania, sitting by designation.
Peter D. Keisler
   Assistant Attorney General
  Civil Division
Alison M. Igoe
  Senior Litigation Counsel
Richard M. Evans, Esquire
Joan E. Smiley, Esquire
Lyle D. Jentzer, Esquire (Argued)
Ada E. Bosque, Esquire
United States Department of Justice
Office of Immigration Litigation
P.O. Box 878
Ben Franklin Station
Washington, DC 20044

      Counsel for Respondent

                ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

       It is now ordered that the published Opinion in the above case filed September 19,
2007, be amended as follows:

      On page 9, on line 5, change “Sevovian” to “Sevoian”

      On page 13, line 15, change “Sevovian” to “Sevoian”

      On page 14, line 4, change “Sevovian” to “Sevoian”

      On page 18, line 20, change “Sevovian” to “Sevoian”

      On page 22, line 3, change “Sevovian” to “Sevoian”

      On page 22, line 19, change “Sevovian” to “Sevoian”

                                         By the Court,

                                         /s/ Thomas L. Ambro
                                         Circuit Judge
Dated: December 21, 2007

                                            2